ON SECOND PETITION FOR REHEARING
PER CURIAM:
Upon consideration of the second petition for rehearing filed by Mrs. Ruth Clark and Mrs. Esta Faye Bishop, this court concludes that, on the basis of the recent Supreme Court decision in Chevron Oil Company v. Huson, 1971, 404 U.S. -, 92 S.Ct. 349, 30 L.Ed.2d 296 it should be granted. Since Chevron holds that Rodrigue v. Aetna Casualty and Surety Company, 395 U.S. 352, 89 S.Ct. 1835, 23 L.Ed.2d 360 is not to be applied retroactively in determining whether the state statute of limitations has run, we thereby remand for a determination by the trial court whether the admiralty doctrine of laches would bar the additional claims of these movants. The earlier order denying rehearing is hereby modified accordingly.